L.   -




                                August 13, 1971


         Honorable Tom Hanna                    Opinion No. M-930
         Criminal District Attorney
         Jefferson County Courthouse            Re: Can the District Attorneys
         Beaumont, Texas                            of   Orange   and   Jefferson
                                                   counties commission the
                                                   Regional Juvenile Legal
                                                   Services Officer as an
                                                   Aesietant District Attorney
                                                   for each of these counties
         Dear Mr. Hanna:

              You have requested from this office an opinion concerning
         the following question:

                   Can the District Attorneys of Orange and
              Jefferson Counties commission the Regional
              Juvenile Legal Services officer as an Assistant
              District Attorney for each of these counties?

              You have furnished us with the      following facts:

                   1. The Office of Regional Juvenile Services
              Officer has been created by the Southeast Texas
              Regional Planning Commission for the purpose of
              assisting law enforcement activities within the
              State.

                   2. This officer's salary is paid out of a
              grant to the Planning Commission by the Criminal
              Justice Council.




                                       -4537-
.




    Honorable Tom Hanna, page 2 (M-930)


              3. There will be no actual expenditure of
         funds by either county to this officer, who is not
         technically a county employee of Orange or Jefferson
         counties.

              4. It is agreed between the Southeast Texas
         Regional Planning Commission and the District
         Attorneys of Orange and Jefferson counties that
         this officer is to be commissi~oned by the District
         Attorneys of each county as an Assistant District
         Attorney and will handle all duties in connection
         therewith at the direction of the respective
         District Attorneys.

         The answer to your question is in the affirmative.

         We agree that a research of the statutes, and, in particular,
    Articles 321 through 328, Vernon's Civil Statutes, relating to
    District Attorneys, show no statutory impediment to the proposed
    agreement stated above. All of the above numbered statutes
    which apply to the appointment of Assistant District Attorneys
    consistently require that the person appointed be a qualified
    licensed attorney with authority to perform all the acts and
    duties of the District Attorney at his direction, under the
    laws of this State and subject to removal at his will.

         Article 1581h, Sections l-8, Vernon's Civil Statutes
    (H.B. No. 646, 62nd Leg., R.S. 1971, Ch. 513, p. 1751) authorizes
    the necessary intergovernmental contracting to.effect such a
    contractual agreement.

         Under the facts set out, there is no violation of the dual
    office holding provisions of Article XVI, Sections 12, 33 or 40
    of the Texas Constitution, and there is no violation of Article
    6252-9, Vernon's Civil Statutes, dealing with the standards
    of conduct for officers and employees of State agencies,
    legislators, etc., as to conflict of interests. Also, there
    is no conflict of interest or duties involved or any incom-
    patibility under the common law. We are of the opinion that




                              -4538-
--   ,




         Honorable Tom Hanna, page 3   (M-930)


         so long as the Regional Planning Commission and the Criminal
         Justice Council places no restrictions and imposes no duties
         which would be in conflict with or are inconsistent with the
         duties of an Assistant District Attorney of Orange and
         Jefferson counties, the Regional Juvenile Legal Services Officer
         may serve as an Assistant District Attorney of such counties.

                                 SUMMARY

                        The District Attorneys of Orange and
                   Jefferson counties may commission the Regional
                   Juvenile Legal Services Officer as an Assistant
                   District Attorney for each of these counties
                   under the facts stated.




         Prepared by Sam L. Jones, Jr.
         Assistant Attorney General

         APPROVED:
         OPINION COMMITTEE

         Kerns Taylor, Chairman
         W. E. Allen, Co-Chairman
         Melvin Corley
         Jay Floyd
                  .
         Ben Harrison
         Lewis A. Jones

         MEADE F. GRIFFIN
         Staff Legal Assistant
         ALFRED WALKER
         Executive Assistant

         NOLA WHITE
         First Assistant



                                     -4539-